OPINION — AG — PURSUANT TO THE DECISIONS OF THE UNITED STATES SUPREME COURT (VIRGINIA STATE BOARD OF PHARMACY ET AL. V. VIRGINIA CONSUMER COUNCIL, 96 S.CT. 1817) AND THAT OF THE UNITED DISTRICT COURT FOR THE WESTERN DISTRICT OF OKLAHOMA, 59 O.S. 1971 736.1 [59-736.1] IS UNCONSTITUTIONAL IN ITS PROHIBITION OF THE ADVERTISEMENT OF THE PRICE PRESCRIPTION DRUGS. THE STATE BOARD OF PHARMACY HAS THE POWER UNDER OKLAHOMA STATUTES TO PROMULGATE RULES AND REGULATIONS WHICH WILL PROHIBIT IMPROPER OR MISLEADING ADVERTISING AND NOTHING IN THE COURT DECISIONS CITED HEREIN PRECLUDES OR PROHIBITS THE BOARD FROM ADOPTING SUCH RULES AND REGULATIONS. CITE: 59 O.S. 1971 353.7 [59-353.7], 59 O.S. 1971 736.1 [59-736.1] (PAUL C. DUNCAN)